Title: From Alexander Hamilton to Jeremiah Wadsworth, [23 March 1788]
From: Hamilton, Alexander
To: Wadsworth, Jeremiah



[New York, March 23, 1788]
Dear Sir

I have reflected on the subject of our conversation respecting the property belonging to Mr. Church and yourself now in the City of Philadelphia and agree in opinion with you that it will be altogether adviseable to remove it from that place to this City or Connecticut or both, so as to have it more immediately under your eye. I would therefore by all means advise the step.
I remain   Yr. Affet & Obed
A Hamilton
New York March 23d. 1788
Jeremiah Wadsworth Esqr

